DETAILED ACTION
Election/Restrictions
Claims 1 – 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0322863 to Lin.
Regarding claim 11, Lin teaches a metal bump structure, disposed on a driving base, wherein a pad (116) and an insulating layer (118) are disposed on the driving base, the pad is disposed on an arrangement surface of the driving base and has an upper surface, wherein the insulating layer covers the arrangement surface and covers the pad, and exposes a part of the upper surface of the pad, wherein the metal bump structure comprises: 
a patterned metal layer (120; ¶ [0037 “…additional layers including a barrier layer, an adhesion layer and a seed layer (not shown respectively) may be formed between the metal bump 132 and the bond pad 116.”]), disposed on the upper surface of the pad exposed by the insulating layer and extending to cover a part of the insulating layer; and 
a metal bump (132), disposed on the patterned metal layer, wherein a first extension direction of the metal bump is perpendicular to a second extension direction of the driving base.
The limitation of the “the driving base is a thin film transistor glass substrate” is not considered to be further limiting since it appears in the preamble and does not breath life into the claim.
	Regarding claim 13, Lin teaches a metal bump structure, wherein a material of the metal bump comprises copper. ¶ [0012].
	Regarding claims 14 and 18, Lin teaches a metal bump structure, wherein a cross-sectional shape of the metal bump comprises a rectangular shape.
	Regarding claim 16, Lin teaches A driving substrate, comprising: 
a driving base, comprising an arrangement surface, wherein the driving base is a thin film transistor glass substrate (¶[0026]); 
at least one active element, disposed on the arrangement surface of the driving base (¶ [0027]); 
at least one pad (116), disposed on the arrangement surface of the driving base and has an upper surface; 
an insulating layer (118), covering the arrangement surface of the driving base, covering the at least one active device, and covering the at least one pad, and the insulating layer exposing a part of the upper surface of the at least one pad; and 
at least one metal bump structure (132), comprising: 
a patterned metal layer((120; ¶ [0037 “…additional layers including a barrier layer, an adhesion layer and a seed layer (not shown respectively), disposed on the upper surface of the at least one pad exposed by the insulating layer and extending to cover a part of the insulating layer; and 
a metal bump (132), disposed on the patterned metal layer, wherein a first extension direction of the metal bump is perpendicular to a second extension direction of the driving base.
	Regarding claim 20, Lin teaches a driving substrate, wherein a material of the at least one pad comprises aluminum (¶ [0033]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 12, Lin does not teach a metal bump structure, wherein a material of the patterned metal layer comprises palladium, gold or silver. Lin does not disclose the material contemplated for the UMB layer. Palladium, gold and silver are known materials that are well suited for use as UMB material layers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select known materials for the UMB layer based on its suitability for the intended use since it is desirable for the selected material to perform the desired function.
	Regarding claims 15 and 19, Lin does not explicitly teach a metal bump structure, wherein a thickness of the metal bump is between 1 micrometer and 10 micrometers. Lin does not teach the preferred thickness of the metal bump. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrive at the ideal thickness of the metal bump through routine experimentation since it is desirable to form a bump that is structurally and electrically sound.
	Regarding claim 17, Lin teaches a driving substrate, wherein the metal bump comprises copper (¶ [0012]). 
	Lin does not teach a metal bump structure, wherein a material of the patterned metal layer comprises palladium, gold or silver. Lin does not disclose the material contemplated for the UMB layer. Palladium, gold and silver are known materials that are well suited for use as UMB material layers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select known materials for the UMB layer based on its suitability for the intended use since it is desirable for the selected material to perform the desired function.
Response to Arguments
Applicant's arguments filed July 13 have been fully considered but they are not persuasive.
Applicant argues that Lin does not teach a thin film transistor glass substrate. This limitation is understood to be directed to a glass substrate of the type used with thin film transistors. Lin teaches an SOI, or Silicon-on-Insulator substrate (¶ [0026]). Silicon on Insulator substrates are commonly referred to silicon on glass, wherein a material such as SiO2 glass is used. The silicon on the glass layer provides the semiconductive material for the fabrication of thin film transistors.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814